Citation Nr: 0506140	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1969 RO decision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from December 1967 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
denied a claim that there was CUE in a November 1969 RO 
decision which failed to grant service connection for a low 
back condition (sciatic neuritis) associated with the 
veteran's service-connected postoperative scar residuals of a 
pilonidal cyst.  In November 2004, the veteran testified at a 
Travel Board hearing at the RO.  At this hearing, the veteran 
clearly stated to the undersigned that the sole issue he 
wished the Board to address at this time was the issue of CUE 
in a November 1969 RO decision.  As a result, this is the 
sole issue before the Board at this time.  


FINDINGS OF FACT

1.  In a November 1969 decision, the RO awarded service 
connection for postoperative scar residuals of a pilonidal 
cyst, but it did not grant service connection for a low back 
condition (sciatic neuritis) associated with such disability.  

2.  Based on the evidence of record and law as then in 
effect, the November 1969 decision was not undebatably 
erroneous in not granting service connection for a back 
condition (sciatic neuritis) associated with the veteran's 
service-connected postoperative scar residuals of a pilonidal 
cyst.  


CONCLUSION OF LAW

There was no CUE in the November 1969 RO decision for not 
granting service connection for a back condition (sciatic 
neuritis) associated with the veteran's service-connected 
postoperative scar residuals of a pilonidal cyst.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1967 to July 1969.  His service medical records indicate that 
he was treated for a pilonidal cyst on multiple occasions.  
An August 1968 entry noted that the veteran complained of 
cysts on his hip for two years.  The examiner noted that 
there was a pilonidal cyst with inflammation.  An August 1968 
consultation report noted that the veteran had a painful, 
tender, indurated area surrounding a pilonidal sinus.  It was 
reported that the veteran had a cyst lanced two years 
earlier.  Another August 1968 entry noted that the veteran's 
pilonidal cyst was presently filled with pus and that he 
needed hospitalization.  

A September 1968 hospital narrative summary indicated that 
the veteran underwent incision and drainage of a pilonidal 
cyst.  It was noted that a surgical consultation suggested 
that definitive surgery was required which would require 
extended postoperative hospitalization.  The final diagnosis 
was a pilonidal cyst.  

An October 1968 hospital narrative summary noted that the 
veteran had a pilonidal sinus which was incised and drained 
in August 1968 in Vietnam and that he was subsequently 
treated with sitz baths.  It was reported that since the 
previously inflamed pilonidal sinus had completely cleared 
and there was no evidence of infection or drainage, it was 
not felt that surgery was indicated at that time.  The final 
diagnosis was pilonidal sinus.  A December 1968 entry noted 
that the veteran had a pilonidal sinus that was infected 
times three.  

A February 1969 entry noted that the veteran had back pain 
over the lower back from a pilonidal cyst area that was 
presently well healed with no evidence of drainage.  It was 
noted that he had been on a profile and that he had an 
appointment for surgical correction of the cyst in March 
1969.  The impression was a pilonidal cyst.  A May 1969 entry 
noted that the veteran wanted renewal of his profile for a 
pilonidal cyst.  It was reported that there was no evidence 
of inflammation.  A June 1969 consultation report noted that 
the pilonidal cyst was quiet with no need for therapy or a 
profile.  

Most importantly, on a medical history form at the time of 
the June 1969 separation examination, the veteran checked 
that he did not have back trouble of any kind.  The veteran 
reported that he had cyst on his hip.  The reviewing examiner 
noted that the veteran had a pilonidal cyst in 1968 which was 
corrected surgically.  The June 1969 separation examination 
report noted that the veteran had a surgical scar from an 
operation on a pilonidal cyst that was well healed.  There 
was a notation that the veteran's spine and other 
musculoskeletal systems were normal.  

In September 1969, the veteran filed a claim for service 
connection for a pilonidal cyst that occurred in August 1968.  
At that time, he did not refer to any back complaints.  

The veteran underwent a VA general medical examination in 
October 1969.  At that time, he did not report any back 
complaints.  The diagnoses included pilonidal cyst, 
uncomplicated (in remission at the present time) and scar 
lower hip, one-half inch, alleged carcinoma, localized, with 
removal and no residuals.  

In November 1969, the RO granted service connection and a 
noncompensable (0 percent) rating for postoperative scar 
residuals of a pilonidal cyst.  The RO did not address 
whether service connection for any back condition was 
warranted.  The veteran did no appeal this decision or 
indicate he even had a back disorder within one year of this 
decision. 

In November 1972, the veteran filed a claim for an increased 
rating for his service-connected postoperative scar residuals 
of a pilonidal cyst.  At this time, he did not specifically 
mention any back condition.  

VA treatment records dated from December 1972 to March 1973 
show treatment for disorders including a pilonidal cyst and 
back and leg complaints.  A December 1972 hospital summary 
noted that the veteran was admitted in November 1972 with 
complaints of intermittent low back pain and pain in the left 
leg.  He reported that he had the low back pain for four 
years and that during the previous six months it had radiated 
to the anterior aspect of the left thigh.  The diagnoses 
included low back pain.  Another December 1972 VA hospital 
summary noted that the veteran was admitted with pain in a 
pilonidal cyst area.  It was noted that the veteran was 
recently seen for some back pain and some pain in the left 
high.  The veteran underwent incision and drainage of the 
sebaceous cyst.  The diagnoses included infected pilonidal 
cyst.  

In February 1973, the RO denied an increased (compensable) 
rating for the veteran's service-connected postoperative 
residuals of a pilonidal cyst.  A temporary total 
convalescent rating was assigned.

In May 1973, the RO, in pertinent part, denied service 
connection for a left leg and back condition.  An increased 
rating for his service-connected postoperative scar residuals 
of a pilonidal cyst was also denied.  The veteran did not 
appeal.  

In July 1973, the veteran filed another claim for an 
increased rating for his service-connected postoperative scar 
residuals of a pilonidal cyst.  

The veteran underwent a VA examination in August 1973.  As to 
his history, he reported that in August 1968 he had a 
pilonidal cyst that became infected and that he underwent 
surgery.  He stated that his back was still not corrected.  
The veteran indicated that he had an aching back, numbness in 
the leg, and leg cramps.  The examination report related an 
impression of an infected pilonidal cyst, postoperative.  

In September 1973, the RO denied the veteran's claim for an 
increased rating for his service-connected postoperative scar 
residuals of a pilonidal cyst.  

A September 1973 VA hospital summary indicated that the 
veteran was admitted with a pilonidal cyst that had been 
draining intermittently.  He underwent removal of the 
pilonidal cyst.  The diagnoses included pilonidal cyst.  

In October 1973, the RO assigned another temporary total 
convalescent rating.  

A November 1973 private treatment entry from K. G. Paterson, 
M.D., noted that the veteran had a pilonidal cyst which began 
when he was sixteen and that it was lanced and healed.  It 
was noted that the veteran reported that in service in 
Vietnam, the cyst broke open and became infected and that 
pain in his low back and legs began.  The diagnoses were 
lumbo-sacroiliac strain and left sacroiliac lesion and 
sciatic neuritis, especially on the left.  

In December 1973, the veteran filed a claim for an increased 
rating for his service-connected postoperative residuals of a 
pilonidal cyst.  He also mentioned his back and leg 
condition.  

The veteran underwent a VA examination in March 1974.  He 
reported that he had a cyst infection in Vietnam and that he 
had pain in his back and legs.  The diagnoses included 
postoperative pilonidal cyst.  

A March 1974 RO decision denied an increased (compensable) 
rating for the veteran's service-connected postoperative scar 
residuals of a pilonidal cyst.  

VA treatment records dated from June 1990 to October 1990 
show treatment for disorders including back problems.  

In October 1990, the veteran filed a claim for service 
connection for a back and left leg condition.  

VA treatment records dated from November 1990 to May 1991 
refer to treatment for disorders including back problems.  

In May 1991, the RO denied an increased (compensable) rating 
for the veteran's service-connected postoperative scar 
residuals of a pilonidal cyst.  

VA treatment records dated in June 1991 refer to other 
disorders.  

In June 1991, the RO determined that new and material 
evidenced had not been submitted to reopen a claim for 
service connection for a low back condition.  The veteran 
appealed.  

A July 1991 VA treatment report referred to continued 
treatment.  

In September 1991, the RO again determined that new and 
material evidenced had not been submitted to reopen a claim 
for service connection for a low back condition.  

In a March 1992 remand, the Board indicated that the issue 
before the VA at this time was entitlement to service 
connection for a disability of the lumbosacral spine, other 
than a sacroiliac sprain with left leg pain and that it 
should be addressed on a de novo basis.  

VA treatment records dated from September 1991 to March 1992 
show treatment for several disorders.  The veteran underwent 
an examination for VA purposes in July 1992.  The impression 
was pilonidal cysts, status post surgical incision and 
drainage on multiple occasions; chronic low back pain with 
left lower extremity pain; and left lower extremity 
paresthesias.  The examiner stated that he could not relate 
the veteran's persistent pain to his pilonidal cysts 
anatomically other than to say if the cysts were as large as 
he indicated, then either the cysts themselves or the 
subsequent surgical removal could have caused some lumbar 
and/or sacral root injury.  

In October 1992, the RO denied service connection for a 
disability of the lumbosacral spine other than sacroiliac 
sprain.  

In April 1993, the Board denied service connection for a 
disability of the lumbosacral spine, other than sacroiliac 
sprain, with left leg pain.  

In July 1995, the veteran filed an application to reopen his 
claim for service connection for a back condition.  The claim 
was essentially abandoned.  

On July 13, 1998, the veteran filed another application to 
reopen his claim for service connection for a back condition.  

VA treatment records dated from September 1997 to April 1999, 
including an examination report, show treatment for multiple 
disorders including back problems and cysts.  A February 1999 
treatment entry noted that the veteran had a history of low 
back pain related to a pilonidal cyst.  An April 1999 VA 
scars examination report related a diagnosis of residuals of 
a postoperative pilonidal cyst, pain.  

In May 1999, the RO, in pertinent part, denied the veteran's 
application to reopen his claim for service connection for a 
back condition.  The RO increased the rating for the 
veteran's service-connected postoperative scar residuals of a 
pilonidal cyst to 10 percent.  The 10 percent rating has 
remained in effect.  The veteran filed a notice of 
disagreement in June 1999.  

VA treatment records dated from May 1999 to March 2000 show 
treatment for multiple disorders.  A June 1999 VA physical 
statement, noted that the veteran had a long extensive 
history of back pain and difficulty following a pilonidal 
cystectomy.  The physician stated that a review of the 
records showed that the veteran had been treated for a 
pilonidal cysts since 1968 and that he had multiple follow-up 
evaluations, and consults for such problem.  It was noted 
that the veteran had residuals of the pilonidal cyst with a 
well-healed scar which was attached to the sacral fascia.  
The physician stated that such might be the etiology of his 
pain.  The physician stated that to him such symptoms implied 
low back pain with radiation to the left leg.  The physician 
indicated that it was difficult to separate all this as to 
the etiology of his pain disability.  

In March 2000, the RO reopened and granted that the veteran's 
claim for service-connected for a back condition (sciatic 
neuritis) as secondary to his service-connected postoperative 
scar residuals of a pilonidal cyst.  A 20 percent rating was 
assigned effective July 13, 1998.  

Subsequent VA treatment records dated from April 2000 to June 
2001 refer to continuing treatment.  

In December 2001, the RO, in pertinent part, increased the 
rating for the veteran's service-connected sciatic neuritis 
to 40 percent, effective December 28, 2000.  Such rating has 
remained in effect.  

In November 2001, the veteran filed a claim for CUE in the 
November 1969 RO decision for not granting service connection 
for his back condition (sciatic neuritis).  

At the November 2004 Travel Board hearing, and within the 
hearing held at the RO, the veteran testified that he 
underwent surgery for an infected pilonidal cyst during 
service.  He stated that he had suffered problems with his 
back and legs ever since that time.  The veteran noted that 
he was diagnosed with sciatic neuritis in 1973.  He reported 
that a neurology specialist had indicated that his cyst had 
caused his back pian for thirty-five years as a residual of 
the surgery.  The veteran indicated that he should have been 
service-connected for his back condition in 1969.  

II.  Analysis

Where CUE is found in a prior RO decision, such decision will 
be reversed or revised and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision. 38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet.App. 
32 (1998).  Treatment records do not constitute informal 
claims when service connection has not yet been established 
for the condition. 38 C.F.R. § 3.157; Lalonde, supra.  The 
essential parts of the foregoing summarize legal provisions 
that were in effect at the time of the November 1969 RO 
decision which did not address the issue of, or grant, 
service connection for a back condition (sciatic neuritis).  

In the November 1969 decision at issue, the RO granted 
service connection for postoperative scar residuals of a 
pilonidal cyst.  The RO did not address, or grant, service 
connection for a back condition (sciatic neuritis).  

The veteran's service medical records show treatment for a 
pilonidal cyst on multiple occasions, including surgery.  On 
one occasion in February 1969, the veteran reported that he 
had back pain over the lower back in a pilonidal cyst area.  
However, at the time of the June 1969 separation examination, 
the veteran specifically checked that he did not have back 
trouble of any kind.  It is important for the veteran to 
understand that this one piece of evidence provides the basis 
to find no CUE with the 1969 rating action.  

Simply stated, it cannot be found that the RO in 1969 was 
clearly and unmistakably wrong in not granting service 
connection for a back disorder related to the cyst in 1969 
when, in that same year, the veteran himself reported that he 
did not have a back disorder.  The June 1969 separation 
examination and the veteran's own report of his condition 
provide the basis to deny this claim.     

The June 1969 objective separation examination report 
referred to the pilonidal cyst scar, but noted that the 
veteran's spine was normal.  This evidence, beyond the above, 
provides yet another piece of evidence which, in and of 
itself, provides a basis to deny this claim.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).
 
As indicated above, the Court has also stated that a clear 
and unmistakable error is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40,43-44 
(1993).
 
Additionally, the veteran's September 1969 claim for service 
connection for a pilonidal cyst did not refer to any back 
problems.  An October 1969 VA general medical examination 
report included diagnoses of a pilonidal cyst, but did not 
refer to any back problems.  The Board notes that there was 
clearly no formal or informal claim for a back condition at 
the time of the November 1969 RO decision.  These facts 
provide two more reasons the RO more 30 years ago was not 
clearly and unmistakably wrong in not granting the veteran 
service connection for a back disorder in 1969.

Simply stated, the fact that the veteran is currently service 
connected for a back disorder does not provide a basis to 
find that the RO more than 30 years ago was clearly and 
unmistakably wrong in failing to grant service connection for 
a back disorder, particularly when you note the evidence the 
Board has cited above. 

Further, there was no actual evidence of a current back 
condition, or of sciatic neuritis, at the time of the 
November 1969 RO decision.  The first indication of any back 
condition after service was in December 1972 and sciatic 
neuritis was not diagnosed until November 1973, years after 
the November 1969 RO decision.  

The veteran argues, in effect, that the RO should have 
considered a claim for service connection for a back 
condition (specifically sciatic neuritis) when he did not 
himself articulate such a claim at that time and the evidence 
did not clearly show such a disorder.  The Board finds that 
the evidence before the RO at the time of the November 1969 
decision (the Board may not consider evidence that did not 
exist in 1969) reasonably supports the decision, and that the 
decision reached was consistent with the extant governing 
legal authority.  In 1969, as now, a grant of service 
connection required competent evidence of a chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 C.F.R. § 3.303 (1969 and 2004).  
The fact that the veteran is now service connected for a back 
condition (sciatic neuritis) as secondary to his service-
connected postoperative scar residuals of a pilonidal cyst is 
not a basis to find CUE within a RO decision decided over 
thirty-five years ago.  In November 1969, the veteran failed 
to indicate that he suffered from a back condition and the 
medical evidence at that time, did not support his claim.  

The veteran has simply not established that, based on the 
evidence of record and law as then in effect, that the 
November 1969 RO decision was undebatably erroneous in not 
granting service connection for a back condition (sciatic 
neuritis) associated with (or as secondary to) the veteran's 
service-connected postoperative scar residuals of a pilonidal 
cyst.  Accordingly, the Board concludes that the November 
1969 RO decision was not clearly and unmistakably erroneous.  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  
The VCAA and its implementing regulations include enhanced 
duties to notify and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but, 
rather, are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision. Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.


ORDER

The claim that the November 1969 RO decision was clearly and 
unmistakably erroneous is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


